Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Collini, J.), rendered April 28, 2011, convicting him of criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial because the prosecutor made improper remarks during her summation is unpreserved for appellate review, as the defendant did not object to the remarks at issue (see CPL 470.05 [2]; People v Romero, 7 NY3d 911, 912 [2006]). In any event, the challenged remarks were responsive to arguments made by defense counsel in summation or constituted fair comment on the evidence (see People v Halm, 81 NY2d 819, 821 [1993]; People v Galloway, 54 NY2d 396, 399 [1981]; People v Ashwal, 39 NY2d 105, 109-110 [1976]). Dickerson, J.E, Hall, Cohen and Miller, JJ., concur.